DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 8, 2021 is acknowledged.  
Claims 1, 2, 10, 18, 20, 21 and 23 were amended.
Claims 11-12, 14-17, 24-25 were cancelled.
Claims 26-28 were newly added.
Claims 1-10, 13, 18-23, 26-28 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Serdy [2006/0212451] in view of Sullivan [2014/0279056] and Livaditis [2007/0112758].

With regard to claim 1 Serdy teaches A method comprising: 
obtaining data (Serdy, ¶39 “discover a URL 116 of a website 102”) identifying a particular resource as the website (Id); 
submitting a request for the particular resource to a site hosting the particular resource as the request (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
receiving, in response to the request, a resource document from the site hosting the particular resource as the response (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
rendering, using a … browser (Serdy, ¶29 “user agents (e.g. web browsers)”), the resource document to generate a rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”); 
evaluating a result of the rendering by analyzing the rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”) to determine a respective signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”) for each of a plurality of mobile-friendliness signals (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”); 
computing a mobile-friendliness score (Serdy, ¶79 “determining a combined mobile friendliness indication”) for the particular resource as the requested website (Serdy, ¶73) from the plurality of signal scores (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”), wherein the mobile-friendliness score represents a degree (Serdy, ¶81 “the scores range from 0 to 100”) to which the particular resource has been optimized to be viewed on a mobile device (Serdy, ¶81 “a given website 102 under investigation is not mobile friendly (e.g. a 0 score), or it is clear that the given website 102 is (or at least is intended to be) mobile friendly (e.g., a score of 100)”; ¶82 “can return a range of scores depending on the content characteristics extracted”); 
associating (Serdy, ¶41 “the determined mobile-friendliness indication 118 may be stored in association with the URL 116 under investigation in internet index 114 of search service 110”) the mobile-friendliness score as the determined mobile-friendliness indication 118 (Id) for the particular resource as the URL under investigation (Id) with the particular resource as the indication may be stored in association with the URL (Id) in an index as the internet index 114 (Id); 
receiving a search query (Serdy, ¶44 “a search request is received”) from a user device (Serdy, ¶44 “a search results having one or more search terms may be received at search service 110 from a mobile device 122”); 
obtaining a plurality of search results (Serdy, ¶44 “the search produces a set of search results”) for the search query (Serdy, ¶44 “a search request is received”), wherein each of the search results identifies a respective resource (Serdy, ¶41 “may store … the URL.. in internet index 114”; ¶44 “a search may be performed by search service 110 that is based on the search terms of the received request and using internet index 114”), and wherein a first search result identifies the particular resource as a search result that is determined to be mobile friendly (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value  and a second search result identifies a different second resource as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”); 
determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶45 “it is determined if the search requestor is a mobile device”); 
in response to determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶47 “if, on the other hand, the search requestor is determined to be a mobile device, then at block 310 the search results are ordered responsive to mobile-friendliness indications that are associated with the URLs in the search results”): 
determining that the mobile-friendliness score for the particular resource satisfies a threshold (Serdy, ¶51 “search service 110 may elect to focus the search on those URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”)and, in response, modifying the particular search result to identify that the particular resource is mobile-friendly (Serdy, ¶53 “prioritize URLs 116 associated with mobile friendliness indications”), and 
determining that a second mobile-friendliness score for the second resource does not satisfy the threshold as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined and, in response, not identifying the second search resource as mobile- friendly in the second search result as results not meeting the threshold are not associated with a mobile-friendliness indication (Id); and 
providing, to the user device for presentation on the user device, the plurality of search results (Serdy, ¶53 “search result set has been provided”), wherein: 
the particular search result is presented on the user device (Serdy, ¶53 “a mobile-friendly limited set of search results (e.g. one that excludes those URLs that are not associated with any mobile-friendliness indications”) with a … indication associated with mobile-friendliness as the results are displayed with the result set limited to mobile friendliness (Id), and 
the second search result is presented on the user device (Serdy, ¶53 “search service 110 may provide the option to receive a standard set of search results (e.g. with no mobile friendliness prioritization”) without the … indication associated with mobile-friendliness as the results set is displayed with no mobile friendliness prioritization (Id). 
Serdy does not explicitly teach rendering, using a headless browser.  Sullivan teaches rendering (Sullivan, ¶61 “With the headless rendering crawler, the page is fully loaded and fully rendered in memory so that all the layout and plugin content works”), using a headless browser (Sullivan, ¶61 “headless’ browser”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the browser taught by Serdy as a headless browser as taught by Sullivan as it yields the predictable results of rendering the page 
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Sullivan is reasonably pertinent to the problem of how to determine compatibility of the content, specifically how the content will appear on a mobile device versus a desktop browser (Sullivan, ¶33).  The solution that Sullivan provides to address this problem is to enable the crawler to include a web browser rendering for analysis purposes (Sullivan, ¶33), specifically, the use of plaintext crawlers (¶59), JavaScript crawler using a virtual browser (¶60), a headless browser (¶61), and a browser-specific rendering crawler (¶62).  
Serdy does not explicitly teach presenting the results with a visual indication, and presenting results without a visual indication.  Livaditis teaches the particular search result is presented on the user device with a visual indication associated with … as using prose to provide a visual indication (Livaditis, ¶47 “each of the search results 305a-305e is associated with corresponding prose 31-a-305e that describe the characteristics of the content corresponding to the search results”; Figure 3A; ¶48 “indicate whether the content associated with the corresponding search results .. is currently available for access by the user… indicate whether the content is appropriate for certain ages”; ¶49 “indicate whether displaying the content associated with the …, and 
the second search result is presented on the user device without the visual indication associated with … (Livaditis, ¶47 “indicates that the content corresponding to the search result 305c is currently unavailable”; ¶48 “the prose 310d is inappropriate for minors”; ¶49 “inform the user that the content associated with a search result 305a corresponding to the prose 310a spawns a pop-up advertisement, a pop-under advertisement, or rich media advertisements”). 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the presentation of the search results taught by Serdy to include prose or a graphical icon to indicate mobile friendliness characteristics of the associated result as this yields the predictable results of providing the user with more information about the result without requiring the user to click on the result.  Livaditis highlights that summaries and titles of search results may not accurately or completely describe the content (Livaditis, ¶4), and uses the added prose and graphical icons to provide extra information to the user.  Serdy calculates and determines a mobile friendliness score for web content.  One of ordinary skill would identify this information as a characteristic of the content which may be displayed using the techniques Livaditis teaches.
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the 

With regard to claim 2 the proposed combination further teaches wherein submitting the request for the resource to the site hosting the resource comprises: 
	Submitting the request as a mobile agent (Serdy, ¶58, ¶63 “a response from a website is requested while impersonating … mobile-friendly user agent”; ¶68 “a URL-relevant term that is applicable to the selected mobile-friendly user agent type is injected into a targeted ULR to form a modified URL… a response from a website corresponding to the targeted URL  is requested with the modified URL”).

With regard to claim 3 the proposed combination further teaches wherein computing the mobile- friendliness score for the particular resource comprises: 
combining the one or more signal scores to generate an overall score (Serdy, ¶79 “determining a combined mobile-friendliness indication”); and 
generating the mobile-friendliness score from the overall score (Serdy, ¶79 “produces a weighted average mobile friendliness score”).  

wherein evaluating the result of the rendering comprises: 
determining a signal score for a plugin signal from an amount of content of the rendered resource document that requires a plugin to display (Serdy, ¶78 “another negative indication is the presence of applet tags because many mobile-device targeted user agents do not (at least by default) include an installed Java virtual machine”; Sullivan, ¶61 “renders the page to memory rather than to a screen.  With the headless rendering crawler, the page is fully loaded and fully rendered to memory so that hall the layout and plugin content works.  Additionally, since it a live browser, it can interact with pages, e.g., via scripts, while they are loaded to test the page”).  Please note that a java virtual machine for running applets is an example of a plugin, official notice of this fact is hereby taken.  

With regard to claims 10, 20, and 23 the proposed combination further teaches 
receiving a second search query as use of the device does not limit the number of search quires a user may enter (Serdy, ¶44 “a search request is received”); 
obtaining a plurality of second search results for the second search query (Serdy, ¶44 “the search produces a set of search results”), wherein each of the second search results identifies a respective resource, and wherein a particular second search result identifies the particular resource as the search results (Serdy, ¶44 “the search produces a set of search results”); 
obtaining a respective initial ranking score for each of the resources identified by the second search results as the previous ordering (Serdy, ¶47 “search ; 
determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶45 “it is determined if the search requestor is a mobile device”; and 
in response to determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶47 “if.. the search requestor is determined to be a mobile device”), adjusting as reordering (Serdy, ¶47 “search results may be ordered (including reordering if already ordered once before) responsive to respective mobile-friendliness indicators that are associated with the respective URLs included within the set of search results”) the initial ranking score as the ‘already ordered once before’ (Id) for the particular resource as the respective URLs (Id) using the mobile- friendliness score for the particular resource as the respective mobile-friendliness indicators associated with the respective URLs (Id) to generate a modified ranking score for the particular resource (Serdy, ¶49 “ordering may also include moving at least one URL 116 of the set of search results to a higher ranking position if the at least one URL 116 is associated with one or more mobile-friendliness indications”).

With regard to claim 18 Serdy teaches A system comprising one or more computers (Serdy, ¶93 “Computer”) and one or more storage devices (Serdy, ¶94 “System memory”) storing instructions (Serdy, ¶94 “program modules/instructions”) that when executed by the one or more computers (Serdy, ¶94 “program  cause the one or more computers to perform operations comprising: 
obtaining data (Serdy, ¶39 “discover a URL 116 of a website 102”) identifying a particular resource as the website (Id); 
submitting a request for the particular resource to a site hosting the particular resource as the request (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
receiving, in response to the request, a resource document from the site hosting the particular resource as the response (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
rendering, using a … browser (Serdy, ¶29 “user agents (e.g. web browsers)”), the resource document to generate a rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”); 
evaluating a result of the rendering by analyzing the rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”) to determine a respective signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”) for each of a plurality of mobile-friendliness signals (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”); 
computing a mobile-friendliness score (Serdy, ¶79 “determining a combined mobile friendliness indication”) for the particular resource as the requested website (Serdy, ¶73) from the plurality of signal scores (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”), wherein the mobile-friendliness score represents a degree (Serdy, ¶81 “the scores range from 0 to 100”) to which the particular resource has been optimized to be viewed on a mobile device (Serdy, ¶81 “a given website 102 under investigation is not mobile friendly (e.g. a 0 score), or it is clear that the given website 102 is (or at least is intended to be) mobile friendly (e.g., a score of 100)”; ¶82 “can return a range of scores depending on the content characteristics extracted”); 
associating (Serdy, ¶41 “the determined mobile-friendliness indication 118 may be stored in association with the URL 116 under investigation in internet index 114 of search service 110”) the mobile-friendliness score as the determined mobile-friendliness indication 118 (Id) for the particular resource as the URL under investigation (Id) with the particular resource as the indication may be stored in association with the URL (Id) in an index as the internet index 114 (Id); 
receiving a search query (Serdy, ¶44 “a search request is received”) from a user device (Serdy, ¶44 “a search results having one or more search terms may be received at search service 110 from a mobile device 122”); 
obtaining a plurality of search results (Serdy, ¶44 “the search produces a set of search results”) for the search query (Serdy, ¶44 “a search request is received”), wherein each of the search results identifies a respective resource (Serdy, ¶41 “may store … the URL.. in internet index 114”; ¶44 “a search may be performed by , and wherein a first search result identifies the particular resource as a search result that is determined to be mobile friendly (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”) and a second search result identifies a different second resource as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”); 
determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶45 “it is determined if the search requestor is a mobile device”); 
in response to determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶47 “if, on the other hand, the search requestor is determined to be a mobile device, then at block 310 the search results are ordered responsive to mobile-friendliness indications that are associated with the URLs in the search results”): 
determining that the mobile-friendliness score for the particular resource satisfies a threshold (Serdy, ¶51 “search service 110 may elect to focus the search on those URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”)and, in response, modifying the particular search result to identify that the particular resource is mobile-friendly (Serdy, ¶53 “prioritize URLs 116 associated with mobile friendliness indications”), and 
determining that a second mobile-friendliness score for the second resource does not satisfy the threshold as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”) and, in response, not identifying the second search resource as mobile- friendly in the second search result as results not meeting the threshold are not associated with a mobile-friendliness indication (Id); and 
providing, to the user device for presentation on the user device, the plurality of search results (Serdy, ¶53 “search result set has been provided”), wherein: 
the particular search result is presented on the user device (Serdy, ¶53 “a mobile-friendly limited set of search results (e.g. one that excludes those URLs that are not associated with any mobile-friendliness indications”) with a … indication associated with mobile-friendliness as the results are displayed with the result set limited to mobile friendliness (Id), and 
the second search result is presented on the user device (Serdy, ¶53 “search service 110 may provide the option to receive a standard set of search results (e.g. with no mobile friendliness prioritization”) without the … indication associated with mobile-friendliness as the results set is displayed with no mobile friendliness prioritization (Id). 
Serdy does not explicitly teach rendering, using a headless browser.  Sullivan teaches rendering (Sullivan, ¶61 “With the headless rendering crawler, the page is fully loaded and fully rendered in memory so that all the layout and plugin content works”), using a headless browser (Sullivan, ¶61 “headless’ browser”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the browser taught by Serdy as a headless browser as taught by Sullivan as it yields the predictable results of rendering the page which is useful to determine compatibility on mobile devices (Sullivan, ¶33) with a browser that is used to get screenshots, flash content, confidence locations of elements, and uses a more full-featured virtual browser (Sullivan, ¶61).
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Sullivan is reasonably pertinent to the problem of how to determine compatibility of the content, specifically how the content will appear on a mobile device versus a desktop browser (Sullivan, ¶33).  The solution that Sullivan provides to address this problem is to enable the crawler to include a web browser rendering for analysis purposes (Sullivan, ¶33), specifically, the use of plaintext crawlers (¶59), JavaScript crawler using a virtual browser (¶60), a headless browser (¶61), and a browser-specific rendering crawler (¶62).  
Serdy does not explicitly teach presenting the results with a visual indication, and presenting results without a visual indication.  Livaditis teaches the particular search result is presented on the user device with a visual indication associated with … as using prose to provide a visual indication (Livaditis, ¶47 “each of the search results 305a-305e is associated with corresponding prose 31-a-305e that describe the …, and 
the second search result is presented on the user device without the visual indication associated with … (Livaditis, ¶47 “indicates that the content corresponding to the search result 305c is currently unavailable”; ¶48 “the prose 310d is inappropriate for minors”; ¶49 “inform the user that the content associated with a search result 305a corresponding to the prose 310a spawns a pop-up advertisement, a pop-under advertisement, or rich media advertisements”). 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the presentation of the search results taught by Serdy to include prose or a graphical icon to indicate mobile friendliness characteristics of the associated result as this yields the predictable results of providing the user with more information about the result without requiring the user to click on the result.  Livaditis highlights that summaries and titles of search results may not accurately or completely describe the content (Livaditis, ¶4), and uses the added prose and graphical icons to provide extra information to the user.  Serdy calculates and determines a mobile friendliness score for web content.  One of ordinary skill would 
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Livaditis is reasonably pertinent to the problem of how to provide the user information about search results.  Applicant’s invention faces a similar problem, trying to determine how to inform the user of the mobile friendliness of the search results.

With regard to claim 21 Serdy teaches One or more non-transitory computer-readable storage media (Serdy, ¶94 “System memory”) storing instructions (Serdy, ¶94 “program modules/instructions”) that when executed by one or more computers (Serdy, ¶93 “Computer”) cause the one or more computers to perform operations (Serdy, ¶94 “program modules/instructions that are immediately accessible to and/or being presently operated on by processing unit”) comprising:
obtaining data (Serdy, ¶39 “discover a URL 116 of a website 102”) identifying a particular resource as the website (Id); 
submitting a request for the particular resource to a site hosting the particular resource as the request (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
receiving, in response to the request, a resource document from the site hosting the particular resource as the response (Serdy, ¶57, ¶63, ¶73 “a response from a website is requested”; ¶68 “a response from a website … is requested”); 
rendering, using a … browser (Serdy, ¶29 “user agents (e.g. web browsers)”), the resource document to generate a rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”); 
evaluating a result of the rendering by analyzing the rendered document (Serdy, ¶74 “a response is received from the targeted website.  At block 706, one or more content characteristics are extracted from the received response”) to determine a respective signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”) for each of a plurality of mobile-friendliness signals (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”); 
computing a mobile-friendliness score (Serdy, ¶79 “determining a combined mobile friendliness indication”) for the particular resource as the requested website (Serdy, ¶73) from the plurality of signal scores (Serdy, ¶79 “multiple mobile friendliness scores produced from individual methods or mechanisms”), wherein the mobile-friendliness score represents a degree (Serdy, ¶81 “the scores range from 0 to 100”) to which the particular resource has been optimized to be viewed on a mobile device (Serdy, ¶81 “a given website 102 under investigation is not mobile friendly (e.g. a 0 score), or it is clear that the given website 102 is (or at least is intended ; 
associating (Serdy, ¶41 “the determined mobile-friendliness indication 118 may be stored in association with the URL 116 under investigation in internet index 114 of search service 110”) the mobile-friendliness score as the determined mobile-friendliness indication 118 (Id) for the particular resource as the URL under investigation (Id) with the particular resource as the indication may be stored in association with the URL (Id) in an index as the internet index 114 (Id); 
receiving a search query (Serdy, ¶44 “a search request is received”) from a user device (Serdy, ¶44 “a search results having one or more search terms may be received at search service 110 from a mobile device 122”); 
obtaining a plurality of search results (Serdy, ¶44 “the search produces a set of search results”) for the search query (Serdy, ¶44 “a search request is received”), wherein each of the search results identifies a respective resource (Serdy, ¶41 “may store … the URL.. in internet index 114”; ¶44 “a search may be performed by search service 110 that is based on the search terms of the received request and using internet index 114”), and wherein a first search result identifies the particular resource as a search result that is determined to be mobile friendly (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”) and a second search result identifies a different second resource as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”); 
determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶45 “it is determined if the search requestor is a mobile device”); 
in response to determining that the search query has been classified as being submitted by a mobile device (Serdy, ¶47 “if, on the other hand, the search requestor is determined to be a mobile device, then at block 310 the search results are ordered responsive to mobile-friendliness indications that are associated with the URLs in the search results”): 
determining that the mobile-friendliness score for the particular resource satisfies a threshold (Serdy, ¶51 “search service 110 may elect to focus the search on those URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”)and, in response, modifying the particular search result to identify that the particular resource is mobile-friendly (Serdy, ¶53 “prioritize URLs 116 associated with mobile friendliness indications”), and 
determining that a second mobile-friendliness score for the second resource does not satisfy the threshold as the search results being lower than the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”) and, in response, not identifying the second search resource as mobile- friendly in the second search result as results not meeting the threshold are not associated with a mobile-friendliness indication (Id); and 
providing, to the user device for presentation on the user device, the plurality of search results (Serdy, ¶53 “search result set has been provided”), wherein: 
the particular search result is presented on the user device (Serdy, ¶53 “a mobile-friendly limited set of search results (e.g. one that excludes those URLs that are not associated with any mobile-friendliness indications”) with a … indication associated with mobile-friendliness as the results are displayed with the result set limited to mobile friendliness (Id), and 
the second search result is presented on the user device (Serdy, ¶53 “search service 110 may provide the option to receive a standard set of search results (e.g. with no mobile friendliness prioritization”) without the … indication associated with mobile-friendliness as the results set is displayed with no mobile friendliness prioritization (Id). 
Serdy does not explicitly teach rendering, using a headless browser.  Sullivan teaches rendering (Sullivan, ¶61 “With the headless rendering crawler, the page is fully loaded and fully rendered in memory so that all the layout and plugin content works”), using a headless browser (Sullivan, ¶61 “headless’ browser”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the browser taught by Serdy as a headless browser as taught by Sullivan as it yields the predictable results of rendering the page which is useful to determine compatibility on mobile devices (Sullivan, ¶33) with a browser that is used to get screenshots, flash content, confidence locations of elements, and uses a more full-featured virtual browser (Sullivan, ¶61).

Serdy does not explicitly teach presenting the results with a visual indication, and presenting results without a visual indication.  Livaditis teaches the particular search result is presented on the user device with a visual indication associated with … as using prose to provide a visual indication (Livaditis, ¶47 “each of the search results 305a-305e is associated with corresponding prose 31-a-305e that describe the characteristics of the content corresponding to the search results”; Figure 3A; ¶48 “indicate whether the content associated with the corresponding search results .. is currently available for access by the user… indicate whether the content is appropriate for certain ages”; ¶49 “indicate whether displaying the content associated with the search results … leads to the display of advertisements”) or using a graphical icon to provide visual indication (Livaditis, ¶54 “using graphical icons 315a-315c… that indicates characteristics of the content corresponding to the search results”) …, and 
the second search result is presented on the user device without the visual indication associated with … (Livaditis, ¶47 “indicates that the content corresponding to the search result 305c is currently unavailable”; ¶48 “the prose 310d is inappropriate for minors”; ¶49 “inform the user that the content associated with a search result 305a corresponding to the prose 310a spawns a pop-up advertisement, a pop-under advertisement, or rich media advertisements”). 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have modified the presentation of the search results taught by Serdy to include prose or a graphical icon to indicate mobile friendliness characteristics of the associated result as this yields the predictable results of providing the user with more information about the result without requiring the user to click on the result.  Livaditis highlights that summaries and titles of search results may not accurately or completely describe the content (Livaditis, ¶4), and uses the added prose and graphical icons to provide extra information to the user.  Serdy calculates and determines a mobile friendliness score for web content.  One of ordinary skill would identify this information as a characteristic of the content which may be displayed using the techniques Livaditis teaches.
It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case Livaditis is reasonably pertinent to the problem of how to provide the user information about search results.  Applicant’s invention faces a similar problem, .

Claims 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Serdy in view of Sullivan, Livaditis and W3C [Mobile Accessibility: How WCAG 2.0 and Other W3C/WAI Guidelines Apply to Mobile].

With regard to claim 5, the proposed combination further teaches wherein evaluating the result of the rendering comprises: determining a signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”) for a … configuration signal from how the resource document configures a … for the resource document (Serdy, ¶78 “another positive indication is the presence of meta tags that are intended to connote mobile-friendliness.  For example, Pocket IE and/or Internet Explorer Mobile from Microsoft Corporation may have websites created for them that include the following: <META NAME=”HandheldFriendly” CONTENT=”True”>”).  Serdy does not explicitly teach a viewport.  Please note that Paragraph [0035] of the original specification provides examples of view ports being configured using tags, e.g. a meta viewport tag.  W3C teaches a viewport (W3C, Page 5, “a responsive design contains content that stays the same, but CSS style sheets that are used to render it differently depending on the viewport width… Adapting the length of link text to the viewport width”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed 

With regard to claim 7, the proposed combination further teaches wherein evaluating the result of the rendering comprises: determining a signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”). Serdy does not explicitly teach a tap target signal from a count of tap targets in the rendered resource document that are within a threshold distance of another tap target in the rendered resource document.  W3C teaches a tap target signal from a count of tap targets in the rendered resource document that are within a threshold distance of another tap target in the rendered resource document as any touch targets within the necessary amount of in active space of another touch target (W3C, Page 8, section 3.2 Touch Target Size and Spacing; “Ensuring that touch targets close to the minimum size re surrounded by a small amount of inactive space”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the techniques taught by W3C as it yields the predictable results of ensuring that the webpage meets the standards for 

With regard to claim 8 the proposed combination further teaches wherein evaluating the result of the rendering comprises: determining a signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”).  Serdy does not explicitly teach for a tap target signal from a count of tap targets in the rendered resource document that are smaller than a threshold size in the rendered resource document.  W3C teaches for a tap target signal from a count of tap targets in the rendered resource document that are smaller than a threshold size in the rendered resource document (W3C, Page 8, section 3.2 Touch Target Size and Spacing; “Ensuring that touch targets are at least 9mm high by 9mm wide”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the techniques taught by W3C as it yields the predictable results of ensuring that the webpage meets the standards for mobile friendliness (W3C, Page 1, Abstract “This document… describes how the Web Content Accessibility guidelines… and its principles, guidelines, and success criteria can be applied to mobile web content, mobile web apps…  It provides informative guidance”).  It would have been obvious to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Serdy in view of Sullivan, Livaditis, and Xie [2008/0250009].
With regard to claim 6 the proposed combination further teaches wherein evaluating the result of the rendering comprises: determining a signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”).  Serdy does not explicitly teach a viewable area signal from a proportion of a total content area of the rendered resource document that is visible.  Xie teaches determining a signal score (Xie, ¶15 “The Mobile-readiness system evaluates the mobile readiness of a page by analyzing various features of the page”) for a viewable area signal as a mobile-readiness score of a specific features (Id) from a proportion of a total content area (Xie, ¶16, Table 2, F21 “where AI is the area (in pixels) of all the images on the first page”) of the rendered resource document as first page (Id) that is visible (Xie, ¶16, Table 2, F21 “AM is the area (in pixels of the display of the mobile device” wherein the score calculation is (AI/AM)*100.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device using the additional friendliness evaluation techniques taught by Xie as it yields the predictable results of providing features upon which to calculate mobile friendliness of websites (Xie, ¶15 and ¶16).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Serdy in view of Sullivan, Livaditis, Xie, and W3C.
With regard to claim 9 the proposed combination further teaches wherein evaluating the result of the rendering comprises: determining a signal score (Serdy, ¶75 “the extracted content characteristics are individually analyzed for mobile-friendliness”).  
Serdy does not explicitly teach a text size signal from a proportion of a total text in the rendered resource document that is smaller than a threshold text size.  Xie teaches determining a signal score (Xie, ¶15 “The Mobile-readiness system evaluates the mobile readiness of a page by analyzing various features of the page”) for a text size signal as a mobile-readiness score of a specific features (Id) from a proportion of a total text in the rendered resource document (Xie, Table 2, F2 “Text Size; The size (in bytes) of the page”). It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the additional mobile friendliness evaluation techniques taught by Xie as it yields the predictable results of providing features upon which to calculate mobile friendliness of websites (Xie, ¶15 and ¶16).
The proposed combination does not explicitly teach a threshold text size.  W3C teaches …a threshold text size (W3C, Page 6, Section 2.2 Zoom/Magnification “Set default text size... Set default text size of text rendered in the browser’s viewport”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the default rendering size thresolds taught by W3C as it yields the 
The proposed combination would therefore teaches a text size signal as a mobile-readiness score of a specific features (Id) from a proportion of a total text in the rendered resource document (Xie, Table 2, F2 “Text Size; The size (in bytes) of the page”) that is smaller than as one of ordinary skill would ensuring that the measured size can meet the default text size, a threshold text size (W3C, Page 6, Section 2.2 Zoom/Magnification “Set default text size... Set default text size of text rendered in the browser’s viewport”).

Claims 13, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Serdy in view of Sullivan, Livaditis, and Brown [2014/0258161]

With regard to claim 13, the proposed combination teaches all the limitations of claim 26 as discussed below.  The proposed combination further teaches wherein the mobile-friendliness analysis comprises data identifying one or more of the signal scores (Serdy, Figure 1, 118; ¶43 “respective mobile-friendliness indications 118  for the particular resource (Serdy, Figure 1, 116; ¶43 “respective internet sites 116”).

With regard to claims 26 and 28 the proposed combination teaches all the limitations of claims 1, and 18 as discussed above.  Brown teaches receiving a request to analyze the particular resource for mobile-friendliness (Brown, ¶93, “A first input 2005 may be provided for receiving a URL or name of the company website to be analyzed”); 
generating a mobile-friendliness analysis from the mobile-friendliness score for the particular resource (Brown, ¶93 “following submission via input 2015 the analysis may be performed for the website and/or company specified at input 2005”); and 
providing the mobile-friendliness analysis for presentation to a user (Brown, ¶94 “The results of the mobile compatibility may be presented.  Where applicable, software, whitepapers and/or other resources may be provided in region 2110 for the user to respond to or improve their website based upon the results”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to analyze the specific URL input and to display recommendations to improve mobile compatibility as taught by Brown as it yields the predictable results of informing the user of a websites mobile-friendliness (Brown, ¶94) which would facilitate the company in improving the websites ability to attract and retain applicants (Brown, ¶77).


With regard to claim 27 the proposed combination further teaches wherein generating the mobile-friendliness analysis comprises: 
generating, using the signal scores for the particular resource, a plurality of suggested modifications to the particular resource that would increase the mobile-friendliness score for the particular resource (Brown, ¶77 “suggesting that the company website be made more compatible with certain mobile and other devices.  An example question may be: “we couldn’t find a mobile compatible website, would you like to learn more about our solutions for acquiring more mobile candidates?”; ¶85 "More than one solution may be offered if more than one component value is delinquent"), comprising: 
identifying a plurality of first signal scores from the plurality of signal scores, wherein each first signal score satisfies a threshold as URLs determined have a lower value that the threshold (Serdy, ¶51 “URLs 116 associated with at least one mobile-friendliness indication having a score value higher than a predetermined threshold”; Brown, ¶83 “the system may load the page as if from a mobile device .. and consider the returned page’s contents”), and 
determining, for each first signal score, a suggested modification corresponding to the first signal score that would increase the mobile-friendliness score for the particular resource (Brown, ¶77 “identify measures for improving the submitted website’s ability to attract and retain applicants… suggesting that the company website be made more compatible with certain mobile and other devices”; ¶84); and 
including data identifying the plurality of suggested modifications in the mobile- friendliness analysis (Brown, ¶94 “resources may be provided in region 2110 for the user to respond to or improve their website based upon the results”). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/              Primary Examiner, Art Unit 2158